Citation Nr: 1438247	
Decision Date: 08/27/14    Archive Date: 09/03/14

DOCKET NO.  10-47 521	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for diabetes mellitus, type 2, including as due to exposure to herbicides.


REPRESENTATION

Appellant represented by:	David Owens, Accedited Agent


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The Veteran served on active duty from May 1972 to May 1975; he also served in a reserve component for many years.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the RO in Waco, Texas, which denied the claim. 

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's electronic (virtual) files to insure a total review of the evidence. 


FINDINGS OF FACT

1.  There is no record that the Veteran was transported to or served at a location in Vietnam, as there is no record that any ship he served on or contends he was transported on docked in Vietnam, or sent smaller craft ashore from the waters off Vietnam.  

2.  The Veteran did not manifest diabetes mellitus during service or within one year thereafter.


CONCLUSION OF LAW

The criteria for service connection for diabetes mellitus have not been met, nor may incurrence be presumed due to herbicide exposure.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends that he was exposed to herbicides while assigned to or on board the USS HEPBURN and has diabetes mellitus, type 2, as a consequence. 

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  The Veteran does not contend that diabetes mellitus was manifested in service.  

Diabetes mellitus, type 2, is defined by VA as a "chronic" disease, for which service connection may be granted if the chronic disease was manifested within one year after the Veteran's service.   38 C.F.R. § 3.309(a); see Walker v. Shinseki, 708 F.3d 1331, 1338-39 (Fed. Cir. 2013).  The Veteran does not contend that diabetes mellitus was manifested within one year following his service.  Post-service records, including records of reserve component service, reflect that diabetes mellitus was not manifested within the first 15 years after the Veteran's 1975 service discharge.  

A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310.  The Veteran does not contend that diabetes mellitus is due to either disability for which service connection has been granted (hearing loss, tinnitus).  

A Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(6)(iii).  Service "in" Vietnam includes service in the "inland waterways," and service in the waters offshore or at other locations, if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(6)(iii).  

VA interprets 38 C.F.R. § 3.307(a)(6)(iii) as requiring a servicemember's presence at some point on the landmass or inland waters of Vietnam in order to benefit from the regulation's presumption, and that interpretation has been upheld by the Federal Circuit Court of Appeals.  Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008).  A Veteran who never went ashore from a ship on which he served in Vietnamese coastal waters is not entitled to presumptive service connection due to alleged Agent Orange/herbicide exposure.  Haas, 525 F.3d at 1193-1194.  

In this case, the Veteran contends that he was exposed to herbicides while in Da Nang, Vietnam, for about two weeks, waiting for the USS ORISKANY, which then transported him to his assigned ship, the USS HEPBURN.  

He further contends that, while on the USS HEPBURN, he served in the waters near Vietnam, "in the vicinity of Quang Ngai Province," for a one-week period at the end of September 1972 to October 1972.  Since the USS HEPBURN was close enough to shore to provide naval gunfire targeting North Vietnamese staging areas, he must have been close enough to have been exposed to herbicides, he contends.  

The Veteran has not contended that he or anyone else on board went ashore from the USS HEPBURN.

As noted, the Veteran contends that he was transported from the continental United States to Da Nang "while waiting to board the USS ORISKNEY."  The Veteran's service personnel record do not show the Veteran's location(s) during the time after he completed his curriculum at the Naval Training Center, Great Lakes, Illinois, until he joined the crew on board the USS HEPBURN.  

The National Personnel Records Center provided a January 2010 report indicating that it had no evidence the Veteran had service "in" Vietnam. 

VA maintains a list of ships which operated primarily or exclusively on Vietnam's inland waterways, a list of ships which operated temporarily on Vietnam's inland waterways or docked on the mainland shore, and a list of ships which operated on Vietnam's close coastal waters for extended periods with evidence that crew members went ashore or that smaller vessels from the ship went ashore regularly with supplies or personnel.  The Board has reviewed the complete list of ships known to have had contact with the landmass in Vietnam.  The USS HEPBURN is not included on any of these lists; the USS ORISKANY is not included on any of the lists.  As a result, there is no record that either of those ships docked in Vietnam or sent smaller craft ashore, such as to pick up the Veteran from Da Nang, other than the Veteran's statements.  Such facts provide evidence against this claim.

The U.S. Army and Joint Services Records Research Center (JSRRC) records reflect no itinerary which took the USS HEPBURN to Danang.  The USS HEPBURN did dock in Sasebo, Japan, in August 1972.  The Veteran completed his initial recruit training in early August 1972.  He was assigned to the USS HEPBURN as of August 12, 1972.  The ship history indicates that the HEPBURN was in the Gulf of Tonkin in early September 1972, then conducted naval gunfire support (NGFS) near Quang Ngai, Vietnam.  

The deck logs were reviewed as well.  The summary of the reviewed records does not show that crew members of the USS HEPBURN went ashore or that smaller craft left the HEPBURN to take servicemembers ashore or pick up supplies.  The deck logs provide additional evidence against the Veteran's recollection of events.   

The records reviewed do not specifically address whether personnel were transported by the USS ORISKANY to the USS HEPBURN.  However, there is no record that the USS ORISKANY docked in Vietnam or sent smaller craft ashore to the landmass of Vietnam, so the Veteran's contention that he was transported to Danang to be picked up by the USS ORISKANY is not verified by any evidence of record.  There are, in fact, records that the USS HEPBURN and the USS ORISKANY both docked in Sasebo, Japan, and that both ships were assigned to the Gulf of Tonkin during the Vietnam War.  Such facts only suggest that the Veteran did not need to be in DaNang at any point to be transferred from the USS ORISKANY to the USS HEPBURN.   

As noted above, in light of the Veteran's contentions the Board has undergone a detailed review of the records in this case.  The Board infers that the Veteran was not aboard the USS HEPBURN prior to August 7, 1972, because he was still in recruit training prior to that date, and remained stationed in the continental United Sates.  Review of the logbook for the USS HEPBURN does not disclose that it docked in any port in Vietnam, but it did dock in Sasebo, Japan in August 1972, shortly after the Veteran completed his recruit training in early August 1972.  It is known that the USS HEPBURN and the USS ORISKANY were both in the Gulf of Tonkin in the latter part of 1972; although deck logs and ship history were not obtained for the USS ORISKANY, the Command History Report for 1972 and 1973 shows that the ORISKANY docked in Pearl Harbor, Japan, in June 1972, then in Guam, then Subic Bay during later June 1972.  The ORISKANY proceeded from Subic Bay to Yokosura, arriving there in late July 1975, staying until late July 1972.  The ORISKANY then proceeded from Yokosuka back to Subic Bay, arriving there in late December 1972. 

Comparing the ship history of the USS HEPBURN with the Veteran's official military record, it appears quite unlikely (a less than 50% chance, notwithstanding the Veteran's recollections to the contrary) that the Veteran was transported in August 1972 to Da Nang, Vietnam to meet up with the USS HEPBURN, since the HEPBURN was in Japan, not Vietnam or near Vietnam.  There is no record that the HEPBURN docked in Vietnam or approach the costal waters of Vietnam except during ground fire it supported in July 1972 (while the Veteran was still completing recruit training) and in September 1972.   Moreover, it does not appear that there was any embarkation from the HEPBURN to the landmass of Vietnam while it was firing on the landmass.  Available ship's histories show that the USS ORISKANY was proceeding from Yokosuka (Japan) to Subic Bay (Philippines) in July 1972 and August 1972, when the Veteran completed his recruit training in August 1972.  

Based on all of these facts, and a highly detailed review of the factual evidence in this case (which includes a detailed review of the Veteran's contentions in this case) the Board reasonably concludes that the Veteran was not on board the USS HEPBURN in July 1972, since he had not yet finished recruit training in the continental United States.  The Board reasonably concludes that the Veteran was not transported to Vietnam so he could take up duties on a ship that had docked in Japan or so that he could be transported by a ship that never docked in Vietnam, never sent smaller craft to Vietnam, and that was docked in Subic Bay when the Veteran was assigned to the USS HEPBURN.  

There are no notations in the official personnel records before the Board that the Veteran sought treatment for a health or medical disorder while in Vietnam, no vaccine or immunization is shown to have been administered while the Veteran contends he was in Vietnam, and there is no notation in the official personnel records that the Veteran was assigned to duties or was ever in Vietnam.  While these facts are not conclusive, the only support the current finding based on a detailed review of the evidence cited above. 

Beyond the above, the Veteran's statements are not always consistent.  While the Veteran noted a highly limited period of time he alleges he was in Vietnam (or near the shore), in his original application for benefits in September 2009 the Veteran noted service in Vietnam from August 1972 to February 1973 (five months) which is clearly not accurate.  The Veteran's statement of June 2011, it which the Veteran appears to contend that he was directly exposed to drums of herbicides (a "substance" that was "completely different from the traditional engine oil") becomes significantly unlikely.  Other statements are faulty as well:  For example, in an August 2012 statement the Veteran indicates service on the USS HEPBURN in July 1972 during combat.  However, as noted above, the Veteran completed his initial recruit training in early August 1972.  He was assigned to the USS HEPBURN as of August 12, 1972.  

In this case, the Board found the Veteran's statements are not accurate because the statements are at odds with the otherwise consistent picture painted by all of the other evidence of record (including some of the Veteran's own prior statements).  Further, the Veteran's statements as a whole are not always consistent.  The Board as a fact finder is permitted to provide such a conclusion.  See, e.g., Buchanan v. Nicholson, 451 F.3d 1331, 1337(Fed. Cir. 2006) ("[T]he Board, as fact finder, is obligated to, and fully justified in, determining whether lay evidence is credible in and of itself, i.e., because of possible bias, conflicting statements, etc."); Cartright v. Derwinski, 2 Vet. App. 24 (1991) (noting that interest in the outcome of the proceedings "may affect the credibility of testimony").  The Board observes that courts have frequently deferred to a credibility finding based on context from the agency fact finder, when those findings are adequately explained in the context of the evidence of record.  See, e.g., Elzour v. Ashcroft, 378 F.3d 1143, 1152 (10th Cir., 2004) (Finding that "[a]n I[mmigration] J[udge]'s adverse credibility determination may appropriately be based upon such factors as inconsistencies in the witness' testimony, lack of sufficient detail, or implausibility."); Rashad v. Sullivan, 903 F.2d 1229, 1231 (9th Cir. 1990) (A Social Security Administration ALJ found that a claimant's assertion was not credible based on the context of the assertion when the ALJ provided a "specific, cogent reason for his disbelief."); Chun v. I.N.S., 40 F.3d 76, 78 (5th Cir., 1994) ("[I]t is the fact finder's duty to make determinations based on the credibility of the witnesses.  We cannot substitute our judgment for that of the BIA or IJ with respect to the credibility of the witnesses or ultimate factual findings based on credibility determinations.") (citations omitted).  This authority is cited solely to provide examples of the type of credibility findings which the Board as a fact finder may engage in.  See, e.g., Rucker v. Brown, 10 Vet. App. 67, 73 (1997) ("[R]ecourse to the [Federal] Rules [of Evidence] is appropriate where they will assist in the articulation of the Board's reasons.").  

Without the application of the presumption of exposure to herbicides, the Veteran has no direct or indirect evidence that this disability is related to service.  The Veteran may not be presumed to have diabetes mellitus as the result of "exposure" to herbicides during service.  The Veteran does not meet the criteria for service connection on any other basis.  The claim for service connection must be denied.

II.  Due Process

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See eg. 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013) and 38 C.F.R. § 3.159 (2013).  Adequate notice was provided to the Veteran.  

VA has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran. See Bernard v. Brown, 4 Vet. App. 384 (1993).  The VA has undergone what can only be considered a highly detailed review of the record, obtain extensive evidence in this case in order to determine if the Veteran was, or was not, in Vietnam.  Without the legal presumption, there is no basis to obtain a medical opinion as this condition began many years after service with no indication of a connection to service other than the Veteran's own medical opinion.  The Veteran is simply not medically qualified to provide such a medical opinion.  Further, for reasons cited above, the Veteran's statements are not always consistent, leading to the conclusion that a remand of this case to confirm the Veteran's statements will not provide a basis to grant this claim.  For reasons cited above, it is unclear what additional efforts could be undertaken in light of what can only be characterized as an all-encompassing effort to confirm the Veteran's contentions by the RO in this case.  

There is no indication of additional existing evidence that is necessary for a fair adjudication of the claim that is the subject of this appeal.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.  

ORDER

The appeal is denied. 


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


